                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                    NO. 5:20-cr-000305-M



  UNITED STATES OF AMERICA
                                                        MOTION TO WITHDRAW AS
      v.                                                  COUNSEL OF RECORD

  CHARLES ANTHONY PITTMAN



       The Office of the Federal Public Defender hereby respectfully moves the Court for an order

allowing it to withdraw as counsel of record for Charles Anthony Pittman. The grounds for this

motion are that Mr. Pittman has retained Allen W. Rogers to represent him, and Mr. Rogers filed

his Notice of Appearance on July 7, 2020. [DE 18]

       WHEREFORE, the Office of the Federal Public Defender respectfully moves the Court for

an order allowing it to withdraw as counsel for Charles Anthony Pittman.

       Respectfully submitted, this 8th day of July, 2020.

                                            G. ALAN DUBOIS
                                            Federal Public Defender

                                            /s/ Joseph L. Ross II
                                            JOSEPH L. ROSS II
                                            Assistant Federal Public Defender
                                            Attorney for Defendant
                                            Office of the Federal Public Defender
                                            150 Fayetteville Street, Suite 450
                                            Raleigh, North Carolina 27601
                                            Telephone: 919-856-4236
                                            Fax: 919-856-4477
                                            E-mail: Joseph_Ross@fd.org
                                            Pennsylvania Bar No. 61722
                                            LR 57.1 Counsel, Appointed




           Case 5:20-cr-00305-M Document 19 Filed 07/08/20 Page 1 of 2
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing was served upon:

JOHN DAVID KOESTERS
US Attorney’s Office
150 Fayetteville St., Suite 2100
Raleigh, NC 27601

by electronically filing the foregoing with the Clerk of Court on July 8, 2020 using the CM/ECF system
which will send notification of such filing to the above.

        This the 8th day of July, 2020.


                                               /s/ Joseph L. Ross II
                                               JOSEPH L. ROSS II
                                               Assistant Federal Public Defender
                                               Attorney for Defendant
                                               Office of the Federal Public Defender
                                               150 Fayetteville Street, Suite 450
                                               Raleigh, North Carolina 27601
                                               Telephone: 919-856-4236
                                               Fax: 919-856-4477
                                               E-mail: Joseph_Ross@fd.org
                                               Pennsylvania Bar No. 61722
                                               LR 57.1 Counsel, Appointed




            Case 5:20-cr-00305-M Document 19 Filed 07/08/20 Page 2 of 2
